MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                       FILED
      this Memorandum Decision shall not be                                   Apr 09 2020, 8:49 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                 CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
      the defense of res judicata, collateral                                       and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      R. Patrick Magrath                                        Curtis T. Hill, Jr.
      Alcorn Sage Schwartz & Magrath, LLP                       Attorney General of Indiana
      Madison, Indiana
                                                                Courtney L. Staton
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Bryan K. Peters,                                          April 9, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                19A-CR-2017
              v.                                                Appeal from the Dearborn
                                                                Superior Court
      State of Indiana,                                         The Honorable Jonathan N.
      Appellee-Plaintiff.                                       Cleary, Judge
                                                                Trial Court Cause No.
                                                                15D01-1511-F6-369



      Mathias, Judge.


[1]   Bryan K. Peters (“Peters”) challenges the order of the Dearborn Superior Court

      revoking his placement in community corrections and ordering him to serve the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2017 | April 9, 2020                    Page 1 of 6
      remainder of his sentence in the Dearborn County Jail. On appeal, Peters

      claims that the trial court abused its discretion by revoking his placement.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On October 27, 2015, Peters was arrested for operating a vehicle with a

      suspended license. This was not Peters’s first traffic offense, and, on November

      12, the State charged Peters with Level 6 felony operating a vehicle as an

      habitual traffic violator. Peters entered into a plea agreement with the State on

      April 26, 2016, in which he agreed to plead guilty as charged in exchange for a

      two-and-one-half-year sentence, suspended to probation. The trial court

      accepted the agreement and sentenced Peters accordingly. One of the

      conditions of Peters’s probation was to abstain from the use of illicit drugs.


[4]   On March 26, 2019, Peters submitted to a random drug screen and tested

      positive for methamphetamine use. The State then filed a notice of probation

      violation. At the revocation hearing held on May 15, 2019, Peters admitted to

      using methamphetamine. The trial court revoked Peters’s probation and

      ordered that the remaining days of his sentence be executed in community

      corrections on home detention. One of the terms of his placement in

      community corrections was to abstain from the use of illicit drugs.


[5]   On June 21, 2019, Peters contacted his home detention case manager and asked

      to meet. When they met, Peters informed her that he had been using

      methamphetamine. Peters then submitted to a drug screen and again tested
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2017 | April 9, 2020   Page 2 of 6
      positive for methamphetamine. Accordingly, on July 3, 2019, the State filed a

      notice of violation of the terms of Peters’s placement, and the trial court held an

      evidentiary hearing on this notice on August 1, 2019.


[6]   At the evidentiary hearing, Peters admitted to using methamphetamine and

      admitted that he had been struggling with substance abuse issues since 2015.

      The trial court solicited input from the community corrections director, who

      stated that he did not believe that Peters would benefit from being returned to

      home detention and that he instead believed the best option was to order Peters

      to undergo substance abuse treatment in jail. Tr. p. 6. The trial court then

      revoked Peters’s placement in community corrections and ordered him to serve

      the remaining portion of his sentence at the county jail. Peters now appeals.


                                     Discussion and Decision
[7]   Our standard of review for a trial court’s revocation of placement in community

      corrections is well settled:


              For purposes of appellate review, we treat a hearing on a petition
              to revoke a placement in a community corrections program the
              same as we do a hearing on a petition to revoke probation. The
              similarities between the two dictate this approach. Both
              probation and community corrections programs serve as
              alternatives to commitment to the DOC and both are made at the
              sole discretion of the trial court. A defendant is not entitled to
              serve a sentence in either probation or a community corrections
              program. Rather, placement in either is a matter of grace and a
              conditional liberty that is a favor, not a right.

              While a community corrections placement revocation hearing
              has certain due process requirements, it is not to be equated with
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2017 | April 9, 2020   Page 3 of 6
              an adversarial criminal proceeding. Rather, it is a narrow inquiry,
              and its procedures are to be more flexible. This is necessary to
              permit the court to exercise its inherent power to enforce
              obedience to its lawful orders. . . .

              Our standard of review of an appeal from the revocation of a
              community corrections placement mirrors that for revocation of
              probation. A probation hearing is civil in nature and the State
              need only prove the alleged violations by a preponderance of the
              evidence. We will consider all the evidence most favorable to
              supporting the judgment of the trial court without reweighing
              that evidence or judging the credibility of the witnesses. If there is
              substantial evidence of probative value to support the trial court’s
              conclusion that a defendant has violated any terms of probation,
              we will affirm its decision to revoke probation.


      Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct. App. 2009) (quoted in Holmes v.

      State, 923 N.E.2d 479, 482–83 (Ind. Ct. App. 2010)) (internal citations and

      quotations removed).


[8]   Peters does not deny that he violated the terms of his placement, but he claims

      that his violation was merely “technical,” because he was not arrested for a new

      crime or convicted of a new offense. We disagree. Simply because Peters was

      not caught with methamphetamine in his possession and criminally charged for

      this possession does not lessen the seriousness of his violation; he possessed and

      used a dangerous and illicit drug contrary to the criminal laws of this state and

      in violation of the terms of his placement. This was not a mere technical

      violation.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2017 | April 9, 2020   Page 4 of 6
[9]    Peters also notes that he was gainfully employed and that his girlfriend had

       recently given birth to their child. The child tested positive for

       methamphetamine at birth and was removed from its mother. Peters therefore

       asked the trial court to continue his placement in home detention so he could

       work with the Department of Child Services to be reunited with his child. Also,

       Peters’s elder son was terminally ill, and Peters asked to remain on home

       detention so he could attend to his son. Peters argues that these circumstances

       put serious psychological stress on him, thereby triggering his relapse into

       methamphetamine use. These facts, however, are not favorable to the trial

       court’s judgment.


[10]   The facts favorable to the trial court’s judgment show that Peters has an

       extensive criminal history in four states. Fifty-three-year-old Peters has

       accumulated over thirty criminal convictions. Many of his prior convictions

       involve the possession of controlled substances and offenses related to alcohol;

       others involve the possession of weapons and theft. He has been convicted of

       driving while suspended or driving with a revoked license twelve times. Despite

       this criminal history, the trial court twice showed lenience to Peters: first when

       he accepted the guilty plea calling for an entirely suspended sentence, then

       again when Peters violated the terms of his probation. The trial court placed

       Peters in community corrections, and instead of taking advantage of this grace,

       Peters continued to use methamphetamine.


[11]   Additionally, the trial court did not ignore Peters’s substance abuse problem.

       The trial court determined that Peters would not benefit from continued

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2017 | April 9, 2020   Page 5 of 6
       placement in community corrections and would instead be better served by

       participation in a drug treatment program in jail.


                                                 Conclusion
[12]   Under these facts and circumstances, we are unable to agree with Peters that the

       trial court abused its discretion when it revoked Peters’s placement in

       community corrections and ordered him to serve the balance of his sentence in

       jail. We therefore affirm the judgment of the trial court.


[13]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2017 | April 9, 2020   Page 6 of 6